DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–3, 6–8, 10–12, and 15–23 is/are pending.
Claim(s) 4, 5, 9, 13, and 14 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2019/0356008 A1.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 61/888,239 and 14/506,743, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 1 recites the limitation "wherein the anode is heated to a temperature from about 400°C to about 800°C prior to spraying the electrolyte and the cathode." Application Nos. 61/888,239 and 14/506,743 do not describe "wherein the anode is heated to a temperature from about 400°C to about 800°C prior to spraying the electrolyte and the cathode." Paragraph [0021] of both Application Nos. 61/888,239 and 14/506,743 states "the anode can be pre-reduced at a temperature from about 400°C to about 800°C." However, paragraph [0021] does not describe when the pre-reducing step occurs. Claims 2, 3, 6–8, 10–12, and 15–23 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 1–3, 6–8, 10–12, and 15–23 are not entitled to the benefit of the prior Application Nos. 61/888,239 and 14/506,743.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Objections
Applicants' amendment(s) have overcome the objection(s) of claim(s) 1 and 18.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–16 and 18–23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Applicants' amendment(s) have overcome the rejection(s) of claim(s) 20–23 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph.

Claim(s) 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the cathode layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the cathode."

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 7, 8, 10–12, 15, 17, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 5,230,849 A) in view of Pham et al. (US 2001/0003010 A1, hereinafter Pham) in view of Kwak et al. (US 2010/0209816 A1, hereinafter Kwak).
claims 1, 7, 8, and 21, Hsu discloses a method of forming different layers in a solid oxide fuel cell (10, C3/L32–C4/L52) comprising:
preparing a slurry (C4/L32–46);
delivering the slurry to a spray nozzle (C4/L32–46);
spraying the slurry onto a support (14) to produce a sprayed layer (C3/L39–52); and
drying the sprayed layer (C3/L39–52);
wherein the different layers comprise an anode (12), an electrolyte (16) and a cathode (18, Fig. 1A) and1
wherein the support (14) is a metal or metal oxide (C4/L47–52) which is later removed (Fig. 1A, C3/L39–52)
Hsu does not explicitly disclose:
atomizing and spraying the slurry onto a support to produce a sprayed layer;
wherein the pressure of the spraying ranges from about 0.5 psi to about 100 psi;
wherein thickness of each layer deposited by single spraying pass ranges from about 50 nm to about 1 μm; and
wherein the electrolyte is a doped ceria.
Pham discloses a method of forming different layers in a solid oxide fuel cell comprising preparing a slurry (2, [0032]); delivering the slurry to a spray nozzle (6, [0032]); atomizing and spraying the slurry (6) onto a support (8) to produce a sprayed layer (Fig. 1, [0021]); wherein the spraying occurs at a temperature ranges from 5° C. to about 50° C (see spraying, [0037]); wherein the pressure of the spraying ranges from about 0.5 psi to about 100 psi (see spraying, [0037]); wherein thickness of each layer deposited by single spraying pass ranges from about 50 
Modified Hsu does not explicitly disclose:
the anode is heated to a temperature from about 400°C to about 800°C prior to spraying the electrolyte and the cathode.
Kwak discloses a method of forming different layers in a solid oxide fuel cell comprising heating an anode to a temperature from about 400°C to about 800°C prior to spraying an electrolyte and a cathode ([0058], [0059]) to improve the durability of the anode (see fuel electrode, [0010]). Hsu and Kwak are analogous art because they are directed to methods of forming layers in solid oxide fuel cells. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the anode of modified Hsu with the heating step of Kwak in order to improve the durability of the anode.
Regarding claim 2, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the method only sprays one anode layer (12), one electrolyte layer (16) and one cathode layer (18, C3/L39–52).
Regarding claim 10
wherein the step of spraying the slurry is repeated at least two times (C3/L39–52).
Regarding claim 11, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the step of spraying the slurry is repeated at least three times (C3/L39–52).
Regarding claim 12, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the step of spraying the slurry is repeated until the cumulative thickness of each layer is at least 1 μm (C4/L15–32).
Regarding claim 15, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the electronic conductor is selected from the group consisting of: NiO, Co-oxide, CuO or combinations thereof (see anode, C4/L15–32).
Regarding claim 17, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the cathode (18) is selected from a mixture comprising an electronic conductor and an ionic conductor (see cathode, C4/L15–32).
Regarding claim 20, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the electrolyte is a dense stabilized zirconia (C4/L15–32).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 5,230,849 A) in view of Pham (US 2001/0003010 A1) in view of Kwak (US 2010/0209816 A1) claim(s) 1 above, and further in view of Day et al. (US 2007/0180689 A1, hereinafter Day).
Regarding claim 3, modified Hsu discloses all claim limitations set forth above, but does not explicitly disclose a method:
wherein the method only sprays two anode layers, two electrolyte layers and two cathode layers.
Day discloses a method of forming different layers in a solid oxide fuel cell comprising spraying only two anode layers, two electrolyte layers and two cathode layers (see functional layers, [0053]) to reduce manufacturing costs (see functional layers, [0053]). Hsu and Day are analogous art because they are directed to solid oxide fuel cells. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the solid oxide fuel cell of modified Hsu with the multiple passes as taught by Day in order to reduce manufacturing costs.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 5,230,849 A) in view of Pham (US 2001/0003010 A1) in view of Kwak (US 2010/0209816 A1) as applied to claim(s) 1 above, and further in view of Korevaar et al. (US 2007/0072035 A1, hereinafter Korevaar).
Regarding claim 6, modified Hsu discloses all claim limitations set forth above, but does not explicitly disclose a method:
wherein flow rate of the spraying ranges from about 0.1 ml/min to about 20 ml/min.
.

Claim(s) 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 5,230,849 A) in view of Pham (US 2001/0003010 A1) in view of Kwak (US 2010/0209816 A1) as applied to claim(s) 14 and 17 above, and further in view of Horiuchi et al. (US 2008/0187806 A1, hereinafter Horiuchi).
Regarding claims 16, 18 and 19, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the ionic conductor is selected from the group consisting of: yttria stabilized zirconia, scandia stabilized zirconia, gadolinium doped ceria, samarium doped ceria, doped barium zirconate cerate or combinations thereof;
wherein the electronic conductor is selected from the group comprising: lanthanum strontium iron cobalt oxide, strontium samarium cobalt oxide, lanthanum strontium iron oxide, lanthanum strontium cobalt oxide, barium strontium cobalt iron oxide or combinations thereof;
wherein the ionic conductor is selected from the group comprising: doped ceria, stabilized zirconia and combinations thereof.
.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 5,230,849 A) in view of Pham (US 2001/0003010 A1) in view of Kwak (US 2010/0209816 A1) as applied to claim(s) 1 above, and further in view of Luo et al. (US 2011/0195342 A1, hereinafter Luo).
Regarding claim 22, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the electrolyte is a porous BZCYYb electrolyte.
.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 5,230,849 A) in view of Pham (US 2001/0003010 A1) in view of Kwak (US 2010/0209816 A1) as applied to claim(s) 1 above, and further in view of Liu et al. (US 2013/0196247 A1, hereinafter Liu).
Regarding claim 23, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the electrolyte is a Sc-doped BZCY.
Since the prior art of Liu recognizes the equivalency of stabilized zirconia and Sc-doped BZCY in the field of solid oxide fuel cells (see BZCYSc, Table 1), it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the stabilized zirconia of modified Hsu with the Sc-doped BZCY of Liu as it is merely the selection of functionally equivalent electrolyte materials recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.  A substitution of known equivalent electrolyte materials is generally recognized as being within the level of ordinary skill in the art.  See In re Ruff 118 USPQ 343 (CCPA 1958).

Response to Arguments
Applicant's arguments filed 22 June 202a1 have been fully considered but they are not persuasive.
Applicants argue Hsu does not disclose the details regarding atomizing and spraying onto a support (P7/¶6). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue Pham discloses the substrate is heated in the range from about room temperature to about 400°C (P7/¶6). Pham appears to be disclosing the conditions of the substrate during spraying (e.g., [0036]–[0037]). Claim 1 recites inter alia "wherein the anode is heated to a temperature from about 400°C to about 800°C prior to spraying the electrolyte and the cathode." The new limitation appears to be directed to the heat treatment of the anode following its spraying and prior to the spraying of the electrolyte and the cathode. The passage of Pham does not appear to be directed the heat treatment of the anode following its spraying and prior to the spraying of the electrolyte and the cathode. Therefore, Pham does not teach away from heating the anode to a temperature from about 400°C to about 800°C prior to spraying the electrolyte and the cathode.
Applicants argue Pham does not disclose that the anode is heated nor does it teach or disclose that the anode is heated to about 400°C to about 800°C prior to spraying the electrolyte and the cathode (P7/¶6). Note that while Pham does not disclose all the features of the present claimed invention, Pham is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 
Applicants argue Day does not teach or suggest the missing limitations of Hsu in view of Pham as discussed above (P7/¶8). Note that while Day does not disclose all the features of the present claimed invention, Day is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely heat treating, and in combination with the primary reference, discloses the presently claimed invention.
Applicants argue Korevaar does not teach or suggest the missing limitations of Hsu in view of Pham as discussed above (P7/¶10). Note that while Korevaar does not disclose all the features of the present claimed invention, Korevaar is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely spraying flow rates, and in combination with the primary reference, discloses the presently claimed invention.
Applicants argue Horiuchi does not teach or suggest the missing limitations of Hsu in view of Pham as discussed above (P8/¶2). Note that while Horiuchi does not disclose all the features of the present claimed invention, Horiuchi is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely 
Applicants argue Luo does not teach or suggest the missing limitations of Hsu in view of Pham as discussed above (P8/¶4). Note that while Luo does not disclose all the features of the present claimed invention, Luo is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely BZCYYb electrolytes, and in combination with the primary reference, discloses the presently claimed invention.
Applicants argue Liu does not teach or suggest the missing limitations of Hsu in view of Pham as discussed above (P8/¶6). Note that while Liu does not disclose all the features of the present claimed invention, Liu is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely Sc-doped BZCY electrolytes, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725